     Case 2:17-cr-00060 Document 49 Filed 09/11/20 Page 1 of 5 PageID #: 166



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON



UNITED STATES OF AMERICA

v.                                     CRIMINAL ACTION NO. 2:17-00060

JAMIE EDWARD SMITH


           SUPERVISED RELEASE REVOCATION AND JUDGMENT ORDER
                     MEMORANDUM OPINION AND ORDER


             On September 10, 2020, the United States of America

appeared by Nicholas Miller, Assistant United States Attorney,

and the defendant, Jamie Edward Smith, appeared in person and by

his counsel, Gerald M. Titus, III, for a hearing on the petition

seeking revocation of supervised release and amendment thereto

submitted by United States Probation Officer Patrick M. Fidler.

The defendant commenced a three-year (3) term of supervised

release in this action on November 29, 2019, as more fully set

forth in the Judgment Including Sentence Under the Sentencing

Reform Act entered by the court on May 1, 2018.


             The court heard the admissions of the defendant and

the representations and argument of counsel.
   Case 2:17-cr-00060 Document 49 Filed 09/11/20 Page 2 of 5 PageID #: 167



            For reasons noted on the record of this proceeding,

which are ORDERED incorporated herein by reference, the court

found by a preponderance of the evidence that the defendant has

violated the conditions of supervised release in the following

respects:   (1) the defendant, on June 4, 2020, committed two

felony violations of West Virginia state law in that defendant

fled in a vehicle from a law enforcement officer after the

officer had given a clear visual signal directing him to stop,

whereupon he operated that vehicle with reckless indifference to

the safety of others, which included him moving his vehicle at

speeds of 90 miles per hour at some points, and on that same

day the defendant was in possession of a vehicle which he knew

or had reason to believe had been stolen; (2) the defendant

used and possessed controlled substances as evidenced by the

fact that on December 4, 2019, he tested positive for

buprenorphine and admitted his use of Suboxone a few days prior,

on December 9, 2019, he admitted to the probation officer his

use of Suboxone a few days prior, on January 15, 2020, he

admitted to the probation officer his use of Suboxone two days

prior and that he was using one-half of a strip of Suboxone

every other day, on February 10, 2020, he tested positive for

buprenorphine and opiates and admitted to the probation officer

his use of one Subutex pill approximately three days prior and
                                      2
   Case 2:17-cr-00060 Document 49 Filed 09/11/20 Page 3 of 5 PageID #: 168



two Percocet pills approximately two days prior without having a

prescription for either substance, on March 10, 2020, he tested

positive for methamphetamine, codeine, and morphine, and on

March 12, 2020, he tested positive for methamphetamine, cocaine,

codeine, morphine, and oxycodone; (3) the defendant failed to

attend substance abuse counseling sessions at the rate of two

sessions per month as directed by the probation officer and

which he began December 9, 2019, but has not attended any

sessions after December 9, 2019; and (4) on March 10, 2020,

the defendant was directed by the probation officer to

participate in two urine samples per month in which he

participated on March 12, 2020, but failed to participate

thereafter; all as set forth in the petition on supervised

release and amendment thereto, and by the court’s findings on

the record of the hearing.


           And the court finding, as more fully set forth on the

record of the hearing, that the violations warrant revocation of

supervised release and, further, that it would unduly depreciate

the seriousness of the violations if supervised release were not

revoked, it is ORDERED that the supervised release previously

imposed upon the defendant in this action be, and it hereby is,

revoked.


                                      3
   Case 2:17-cr-00060 Document 49 Filed 09/11/20 Page 4 of 5 PageID #: 169




           And the court having complied with the requirements of

Rule 32(a)(1)(B) and (C) of the Federal Rules of Criminal

Procedure, and finding, after considering the factors set forth

in 18 U.S.C. § 3583(e), that the defendant should be confined to

the extent set forth below, it is accordingly ORDERED that the

defendant be, and he hereby is, committed to the custody of the

United States Bureau of Prisons for imprisonment for a period of

SIX (6) MONTHS, to be followed by a term of thirty (30) months

of supervised release upon the same terms and standard

conditions as heretofore, with the exception of the special

condition as it relates to his participation at the Dismas

Charities, Inc., residential reentry center in Saint Albans,

West Virginia, and to include the special condition that he

participate in and successfully complete a nine to twelve month

residential drug treatment program such as Recovery Point or

Recovery “U,” as designated by the probation officer, where the

defendant shall follow the rules and regulations of the

facility, and that he commence the program by proceeding

directly from his place of incarceration to the residential

program.


           The defendant was remanded to the custody of the

United States Marshal.
                                      4
   Case 2:17-cr-00060 Document 49 Filed 09/11/20 Page 5 of 5 PageID #: 170




           The Clerk is directed to forward copies of this

written opinion and order to the defendant, all counsel of

record, the United States Probation Department, and the United

States Marshal.


                                   DATED:    September 11, 2020




                                      5
